DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The effective filing date of the instant claims is the utility filing date which is 22 June 2018.

Examiner’s Note
Applicant's amendments and arguments filed 28 November 2020 are acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. In the Applicant’s response, filed 28 November 2020, it is noted that claims 1, 3-6, and 9-10 have been amended and claims 11-12 have been newly added. Support can be found in the specification at [0024, 0033, 0068-0069, 0102, 0110]. No new matter has been added.

Election/Restrictions
Applicant has elected the following species: donepezil hydrochloride (active ingredient), sucrose erucic acid ester (surfactant), and hydrochloric acid (pH adjuster).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-7, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Itou et al. (WO2016/098857; machine translation attached) in view of Preston et al. (US 2011/0280933) in view of Kato et al. (US 6,372,760) as evidenced by Pubchem (https://pubchem.ncbi.nlm.nih.gov/compound/Donepezil#section=Boiling-Point) as evidenced by Sigma (https://www.sigmaaldrich.com/catalog/product/sigma/d6821?lang=en&region=US).
The Applicant claims, in claim 1, a percutaneous absorption formulation comprising a base phase and a particle comprising an active, a surfactant, and a pH adjuster (selected from an acid) wherein the particle is a core-shell structure wherein the core portion comprises the active and the pH adjuster (pH reducing agent) and the 
Itou teaches particles comprising a first fraction containing an active agent and a second fraction containing a surfactant (abstract) in a core-shell structure (pg 3, ¶4). More specifically, the first fraction contains an active ingredient that is not particularly limited but can include agents such as memantine and donepezil and salts thereof (pg 3, ¶12). The active agent is preferred to be hydrophilic (pg 4, ¶3). The second fraction contains a surfactant which can be esters of sucrose with erucic acid (pg 4, ¶2,11). The second fraction can further comprise an irritation reducing agent, analgesic, absorption promoter, stabilizer, and antiseptic (pg 6, ¶1). A percutaneous absorption formulation comprising the particles in from 10-70% is taught (pg 6, ¶8-11). Regarding the formulation, the aforementioned particles can be dispersed in a base phase such as those that can be used as pharmaceuticals and cosmetics such as oils and waxes (pg 7, ¶3-7). Itou teaches that additive components such as pH adjusting agents can be 
Itou does not teach including a pH adjusting agent (HCl) in the first fraction.
Preston teaches that hydrochloric acid is a pH adjuster [0075].
Kato teaches that donepezil is a basic medicament and therefore provided as a salt of hydrochloric acid (col 1, lns 21-23).
Pubchem teaches that the solubility of donepezil as a free base in water is 2.93 mg/L, which is poor (pg 7).
Sigma teaches that the aqueous solubility of donepezil HCl salt is >20 mg/mL (pg 1).
It would have been prima facie obvious to prepare the particle and composition of Itou wherein the particle is formed by a first fraction comprising water and donepezil being mixed with a second fraction containing surfactant. The specific combination of features claimed is disclosed within the broad generic ranges taught by the reference but such “picking and choosing” within several variables does not necessarily give rise to anticipation. Such picking and choosing may be entirely proper in the making of a 103, obviousness rejection, where the applicant must be afforded an opportunity to rebut with objective evidence any inference of obviousness which may arise from the similarity of the subject matter which he claims to the prior art, but it has no place in the making of a 102, anticipation rejection. In re Arkley, 455 F.2d 586, 172 USPQ 524 
That being said, however, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.” KSR v. Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR at 1741. The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” Id. at 1742.
Consistent with this reasoning, it would have been obvious to have selected various combinations of actives and surfactants from within a prior art disclosure, to arrive at compositions “yielding no more than one would expect from such an arrangement.” The resulting particle reads on that of the instant claims but does not teach the pH adjuster as being HCl and being in the first fraction.
.

Response to Arguments
Applicant's arguments filed 28 November 2020 have been fully considered but they are not persuasive. The Applicant argues, on pages 10-11 of their remarks, that Itou does not teach including HCl in a core portion and fails to suggest the pH adjuster in the first fraction. The Applicant further argues, in pages 11-12, that the purpose of the Kato reference is to prevent degradation of donepezil by light and that forming a salt thereof is adequate and excess acid in the core is not suggested.
In response, to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The combination of references teaches that the HCl salt of donepezil is more water soluble, and thus more hydrophilic, than the free base. Itou teaches that hydrophilic active agents are preferred and uses a water-based emulsion method for forming the particles. As such, increasing water solubility of the active in the core would have been obvious and necessary to prepare the desired particles. One obvious way to form said HCl salt would be to include HCl in the aqueous phase along with active agent in the first step of forming the emulsion. As stated above, a minimum amount of HCl needed to form the salt is about 0.18% when active is used in 2%, which falls within the claimed range of pH adjusting agent. The inclusion of HCl would also necessarily make the water phase acidic as compared to a water phase with no pH adjusting agent.

The Applicant argues, on page 12 of their remarks, that the presence of acidic pH adjuster provides for unexpected results in that it prevents the active ingredient from dissociating into free form when subjected to heat, thereby providing for a formulation having excellent morphological stability and absorbability. The Applicant points to Comparative Example 1 of the present specification and identifies it as being very similar to Example 4 of Itou. Table 1 shows that Comp. Ex. 1 comprising no pH adjuster has a higher pH value and a slightly shorter number of days for observed morphological change. It is noted that the exact formulation of Comp. Ex. 1 is not provided in the specification and is unclear. That being said, Comp. Ex. 1 is presumed to be the same as Example 1 minus the pH adjuster.
Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). The prior art leads the person of ordinary skill to forming the HCl salt of the active to improve water solubility, thus forming a better emulsion and a more hydrophilic active agent as required in Itou. It is reminded that any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected (see MPEP 716.02). Moreover, Kato teaches that sensitivity to light and heat can be improved by forming the salt thereof and shows that citrate is particularly good at stabilizing. As such, forming the salt, such as HCl or citrate, of donepezil would have been obvious to do based on the stability tests taught in Kato.

The Applicant argues, on page 13 of their remarks, that Kato teaches that medicaments are frequently made into a free form because salt has inferior penetrability.
In response to the Applicant's argument that the references fail to show certain features of applicant’s invention, it is reminded that to properly teach away, the prior art reference must criticize, discredit, or otherwise discourage the solution sought. Merely teaching alternatives does not do this (see MPEP 2145 (X)(D)). While Kato suggests that free base active agents may penetrate the skin better than salt forms, Kato does .

Claims 1, 3-7, and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Itou et al. (WO2016/098857; machine translation attached) in view of Preston et al. (US 2011/0280933) in view of Kato et al. (US 6,372,760) in view of Zakaria et al. (Journal of Nanomaterials 2015, Article ID 218204, pages 1-6), as evidenced by Pubchem (https://pubchem.ncbi.nlm.nih.gov/compound/Donepezil#section=Boiling-Point) as evidenced by Sigma (https://www.sigmaaldrich.com/catalog/product/sigma/d6821?lang=en&region=US).
See above for a description of claims 1, 3-7, and 9-11. In claim 12, the Applicant requires the formulation of claim 1 to have an excellent morphological stability as defined by a claimed testing method.
Itou, Preston, Kato, PubChem, and Sigma, as applied supra are herein applied in their entirety for their teachings of a formulation that renders obvious instant claims 1, 3-7, and 9-11.
Itou does not teach wherein the formulation has an excellent morphological stability.

It would have been prima facie obvious to prepare the formulation as taught by Itou and modified by Preston, Kato, PubChem, and Sigma and select HCl as the salt form of donepezil and pH adjusting agent to be used in the emulsion. Selection thereof is based on the teaching that when forming nanofibers (i.e. nanoparticles) inclusion of HCl plays an important role in morphological stability in that larger, thicker particles are formed. As such, by including HCl as the salt of the active agent, which is obvious based on the prior art, the skilled artisan is forming a percutaneous absorption formulation that necessarily has excellent morphological stability since HCl is known to stabilize nanoparticles. As such, claims 1, 3-7, and 9-12 are obvious in view of the above prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S ROSENTHAL whose telephone number is (571)272-6276. The examiner can normally be reached on M-F 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW S ROSENTHAL/Primary Examiner, Art Unit 1613